138 F.3d 1264
LITTLE ROCK SCHOOL DISTRICT, Plaintiff,Servicemaster Management Services;  Blytheville SchoolDistrict;  Bryant School District;  Fort Smith SchoolDistrict;  West Memphis School District;  Altus-DenningSchool District;  Ashdown School District;  Barton-LexaSchool District;  Batesville School District;  Biggers-ReynoSchool District;  Black Rock School District;  Bright StarSchool District;  Brinkley School District;  CenterpointSchool District;  Clarendon School District;  Cotton PlantSchool District;  Cutter Morning Star School District;Dewitt School District;  Dollarway School District;  ForemanSchool District;  Fountain Lake School District;  GillettSchool District;  Glen Rose School District;  Guy-PerkinsSchool District;  Hoxie School District;  Jonesboro SchoolDistrict;  Kirby School District;  LaVaca School District;Lewisville School District;  Magazine School District;Malvern School District;  Mammoth Spring School District;Manila School District;  Maynard School District;  OdenSchool District;  Ozark School District;  Plainview-RoverSchool District;  Pocahontas School District;  Prairie GroveSchool District;  South Conway School District;  Spring HillSchool District;  Stamps School District;  Stephens SchoolDistrict;  Turrell School District;  Van Buren SchoolDistrict;  Warren School District;  Watson Chapel SchoolDistrict;  West Fork School District;  White Hall SchoolDistrict;  Winslow School District;  Wonderview SchoolDistrict;  Yellville-Summit School District;  Alma SchoolDistrict;  Alread School District;  Beebe School District;Bentonville School District;  Bergman School District;Berryville School District;  Blevins School District;Booneville School District;  Bradford School District;Buffalo Island School District;  Caddo Hills SchoolDistrict;  Carthage School District;  Charleston SchoolDistrict;  Corning School District;  County Line PublicSchool;  Crossett School District;  Decatur School District;Dermott School District;  Dumas School District;  ElaineSchool District;  Fordyce School District;  Gosnell SchoolDistrict;  Grady School District;  Greeb County TechnicalSchools;  Green Forest School District;  Greenland SchoolDistrict;  Greenwood School District;  Harrisburg SchoolDistrict;  Hamburg School District;  Holly Grove SchoolDistrict;  Huttig School District;  Jackson County SchoolDistrict;  Junction City School District;  Lakeside SchoolDistrict;  Lead Hill School District;  Leslie SchoolDistrict;  Marion School District;  Marshall SchoolDistrict;  Mayflower School District;  McGehee SchoolDistrict;  Mountainburg School District;  Nettleton SchoolDistrict;  Newport School District;  Ola School District;Paragould School District;  Parkin School District;Pleasant View School District;  Quitman School District;Rural Special School District;  Saratoga School District;Searcy School District;  Smackover School District;Southside School District # 2 Bee Branch;  Strong SchoolDistrict;  Stuttgart School District;  Valley Spring SchoolDistrict;  Waldron School District;  Weiner School District;Wickes School District;  Wynne School District;  NorthLittle Rock Classroom Teachers Association;  PulaskiAssociation of Classroom Teachers;  Little Rock ClassroomTeachers Association, Intervenor Plaintiffs,Alexa Armstrong;  Karlos Armstrong, Intervenor Plaintiffs-Appellants,Ed Bullington, Intervenor Plaintiff,Khayyam Davis, Intervenor Plaintiff-Appellant,John Harrison, Intervenor Plaintiff,Alvin Hudson;  Tatia Hudson, Intervenor Plaintiffs-Appellants,Milton Jackson, Intervenor Plaintiff,Lorene Joshua;  Leslie Joshua;  Stacy Joshua;  Wayne Joshua,Intervenor Plaintiffs-Appellants,Katherine Knight, Intervenor Plaintiff,Sara Facen;  Derrick Miles;  Janice Miles;  John M. Miles;NAACP;  Joyce Person;  Brian Taylor;  Hilton Taylor;  ParshaTaylor;  Robert Willingham;  Tonya Willingham, IntervenorPlaintiffs-Appellants,v.NORTH LITTLE ROCK SCHOOL DISTRICT, Defendant,Pulaski County Special School District, Defendant-Appellee,State of Arkansas, Defendant,Office of Desegregation Monitor, Claimant,Northeast Arkansas School District, Movant,Dale CHARLES;  Robert L. Brown, Sr.;  Gwen Hevey Jackson;Diane Davis;  Raymond Frazier, Plaintiffs,v.PULASKI COUNTY BOARD OF EDUCATION;  Patricia Gee,Individually and in her Official Capacity as a Member of theBoard of Education of the Little Rock School District, aPublic Body;  George Cannon, Dr., Individually and in hisOfficial Capacity as a Member of the Board of Education ofthe Little Rock School District, a Public Body;  KatherineMitchell, Dr., Individually and in her Official Capacity asa Member of the Board of Education of the Little Rock SchoolDistrict, a Public Body;  W.D. Hamilton, also known as BillHamilton, Individually, and in his Official Capacity as aMember of the Board of Education of the Little Rock SchoolDistrict, a Public Body;  Cecil Bailey, Individually and inhis Official Capacity as a Member of the Pulaski CountyBoard of Education, a Public Corporate;  Thomas Broughton,Individually and in his Official Capacity as a Member of thePulaski County Board of Education, a Public Corporate;Martin Zoldessy, Dr., Individually and in his OfficialCapacity as a Member of the Pulaski County Board ofEducation, a Public Corporate, Defendants.
Nos. 97-1689, 97-1700.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 24, 1998.Decided March 18, 1998.

Robert Pressman, Lexington, MA, argued (John W. Walker, on the brief), for Appellant.
M. Samuel Jones III, Little Rock, AR, argued (Claire Shows Hancock, Pulaski County Special School District; Christopher Heller and John C. Fendley, Jr., Little Rock School District, on the brief), for Appellee.
Before RICHARD S. ARNOLD, Chief Judge, HEANEY and WOLLMAN, Circuit Judges.
HEANEY, Circuit Judge.


1
In this continuing desegregation litigation, the Joshua appellants represent the class of black school children and citizens.  In this consolidated appeal, they contend that the district court's denial without a hearing of the Joshua appellants' motion with respect to the Robinson High School in the Pulaski County Special School District (PCSSD) was based on a mistake of law and constituted abuse of discretion.1


2
On November 1, 1996, the Joshua appellants asked the district court to either direct the Office of Desegregation Monitor (ODM) to investigate or set a hearing to determine whether the PCSSD should be held in contempt regarding allegations concerning the principal at Robinson High School.  The court denied the Joshua appellants' motion, stating that it considered the allegations against the principal at Robinson High School an individual personnel matter that should be addressed by the PCSSD according to its own procedures.  Subsequent to the district court's issuance of its order, the Robinson High School principal's employment ended.  Consequently, the issue is moot, and we decline to issue an advisory opinion with respect to how the district court should handle similar allegations in the future.


3
For the aforementioned reasons, we dismiss the appeal as moot.



1
 In their brief, the Joshua appellants also challenged the district court's action with respect to their motions concerning incentive schools in the Little Rock School District (LRSD) and the monitoring thereof as inconsistent with earlier mandates of this court.  Before oral argument, the Joshua appellants and LRSD reached an agreement, resolving the issues concerning the incentive schools and LRSD. Consequently, on February 24, 1998, we issued an order dismissing the appeals against LRSD and there is no need to reach the merits of this appeal insofar as it involves the incentive schools